Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “a pull-up unit electrically connected to a second high voltage signal input terminal, the first node, and the cascade signal output terminal” in a way in which there is lack of antecedent basis.
The dependent claims 2 to 15 are also rejected as 112 2nd paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable overTsai (US 20110116592) in view of Wang (US 20190066559).
Regarding claim 1 Tsai teach, a display driving circuit ([0003] shift register circuit has been of widespread applications in electronic devices such as a liquid crystal 
a multi-stage driving unit ([0063] FIG. 5 shows a circuit diagram of a shift register stage ([0063] FIG. 5 shows a circuit diagram of a shift register stage) comprises: 
a pull-up control unit (a shift register comprising a plurality of shift register stages [S.sub.N], N=1, 2, . . . , M, M being a nonzero positive integer. Each of the plurality of shift register stages, S.sub.N, comprises a first input, a second input, a third input for receiving a first clock signal, CK, a fourth input for receiving a second clock signal, XCK, a fifth input for receiving a first supply voltage, VDD, a sixth input for receiving a second supply voltage, VSS, an output for providing an output signal, OUT(N), therefrom, an input buffer electrically coupled to the first input, a pull-up driving circuit electrically coupled to the third input, the input buffer and the output [0091] as shown in FIG. 5, each shift register stages S.sub.N can also be characterized with T1, T2, C1, C2) electrically connected to a first control signal input terminal (fig. 5, IN1), 
a first cascade signal input terminal (fig. 5, Gate input of T7), 
a low voltage signal input terminal (fig. 5, VSS), 
a first high voltage signal input terminal (fig. 5, T1 gate input voltage), 
a first clock signal input terminal (fig. 5, CK in IN3), and 
a first node (fig. 5, Node A), configured to transmit a combination signal input from the first control signal input terminal (fig. 5, IN1), the low voltage signal input terminal (fig. 5, VSS), and the first clock signal input terminal (fig. 5, CK in IN3) to the first node (fig. 5, Node A) under control of signals input from the first cascade signal 
a pull-up unit (fig. 5, T3) electrically connected to a second high voltage signal input terminal (fig. 5, VDD), the first node, and the cascade signal output terminal (fig. 5, OUT(N)), configured to transmit a signal input from the second high voltage signal input terminal to the cascade signal output terminal under a signal control of the first node (fig. 5, [0091] – [0100])..
Tsai does not express teach wherein a voltage input from the second high voltage signal input terminal is greater than a voltage input from the first high voltage signal input terminal.
However Wang teach wherein a voltage input from the second high voltage signal input terminal is greater than a voltage input from the first high voltage signal input terminal ([0085] the first power voltage VSS1 being different from the second power voltage VSS2 therefore one is greater than other).
Therefore it would have been obvious to one of the ordinary skilled in the art to conbine Tsai in light of Wang teaching so that it may include wherein a voltage input from the second high voltage signal input terminal is greater than a voltage input from the first high voltage signal input terminal.
The motivation is to provide a shift register, a gate driving circuit, a display panel to improve the reliability of the gate-driver on array.

Regarding claim 2 Tsai teach wherein the pull-up control unit comprises 

a second node (fig. 5, Q), respectively, a gate, a source, and a drain of the second transistor (fig. 5, T2) are electrically connected to the first high voltage signal input terminal (fig. 5, T1 gate input ), the second node (fig. 5, Q), and the first node, respectively, both ends of the first capacitor are electrically connected to the low voltage signal input terminal (fig. 5, VSS) and the second node (fig. 5, Q), respectively, and both ends of the second capacitor (fig. 5, C2) are electrically connected to the first clock 20signal input terminal (fig. 5, CK) and the first node (fig. 5, Node A), respectively.


Regarding claim 3 Tsai teach wherein the pull-up unit comprises a third transistor (fig. 5, T3), and a gate, a source, and a drain of the third transistor are electrically connected to the first node (fig. 5, Node A), the second high voltage signal input terminal, and the cascade signal output terminal, respectively.

Regarding claim 10 Tsai teach wherein the first cascade signal input terminal of the driving unit of n stage is electrically connected to the cascade signal output terminal of the driving unit of n-2 stage, wherein n is an integer greater than 2 (fig. 2).
Regarding claim 13 Tsai teach wherein the first cascade signal input terminal of the driving unit of 1st stage and the first cascade signal input terminal of the driving unit 2nd stage are respectively electrically connected to a trigger signal line (fig. 2, a start pulse, SP).

Claim 4, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable overTsai (US 20110116592) in view of Wang (US 20190066559) and further in view of Fan (US 20170330526).
Regarding claim 4 Tsai does not teach wherein each stage of the driving unit further comprises: a pull-down control unit electrically connected to the first control signal input terminal, a second clock signal input terminal, a third clock signal input terminal, a second control signal input terminal, the first high voltage signal input terminal, the low voltage signal input terminal, a second cascade signal input terminal, and a third node, configured to transmit signal input from the first high voltage signal input terminal 
and/or 
the low voltage signal input terminal to the third node under common control of signals input from the first control signal input terminal, the second clock signal input terminal, the third clock signal input terminal, the second control signal input terminal, and the second cascade signal input terminal.
However Fan teach wherein each stage of the driving unit further comprises: a pull-down control unit electrically connected to the first control signal input terminal, a second clock signal input terminal, a third clock signal input terminal, a second control signal input terminal, the first high voltage signal input terminal, the low voltage signal input terminal, a second cascade signal input terminal, and a third node, configured to 
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Tsai in light of Fan teaching so that in may include wherein each stage of the driving unit further comprises: a pull-down control unit electrically connected to the first control signal input terminal, a second clock signal input terminal, a third clock signal input terminal, a second control signal input terminal, the first high voltage signal input terminal, the low voltage signal input terminal, a second cascade signal input terminal, and a third node, configured to transmit signal input from the first high voltage signal input terminal 
The motivation is to provide a shift register and a driving method thereof, and a gate driving device.

Regarding claim 11 Tsai in teach wherein the second cascade signal input terminal of the driving unit of n stage is electrically connected to the cascade signal output terminal of the driving unit of n+2 stage, wherein n is an integer greater than 2 ( fig.2).

Regarding claim 14 Tsai in teach wherein the display driving circuit comprises the driving unit of N stages, the first control signal input terminal is configured to be t stage to N stage of the driving unit sequentially output cascade signals, wherein N is an integer greater than or equal to 1 (fig. 2, See Vdd, Vss as input).

Regarding claim 15 Tsai in teach wherein the display driving circuit comprises the driving unit of N stages, the first control signal input terminal is configured to be input with a low voltage, and the second control signal input terminal is configured to be input with a high voltage, and the driving unit of N stage to the driving unit of 1st stage sequentially output cascade signals, wherein N is an integer 24greater than or equal to 1 (fig. 2, See Vdd, Vss as input).
Allowable Subject Matter
Claims 5-9, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-17 allowed. 
None of the prior art of records teach claim 16 as a whole.




Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Gu et al. US 20170221441.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625